—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a hearing, petitioner, an inmate at Great Meadow Correctional Facility in Washington County, was found guilty of violating a certain institutional rule, and a penalty was imposed. He commenced this CPLR article 78 proceeding alleging that the misbehavior report filed against him lacked the requisite specificity, that he was denied a fair hearing because the Hearing Officer was biased and that the destruction of the hearing tape deprived him of fair adjudication of the issues. Inasmuch as the disciplinary determination at issue has been administratively reversed and all references to the hearing expunged from petitioner’s record, this CPLR article 78 proceeding is moot (see, Matter of Rivera v Coughlin, 184 AD2d 933).
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Adjudged that the proceeding is dismissed, as moot, without costs.